Citation Nr: 0840514	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-44 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In January 2007, the veteran 
testified at a Board hearing before the undersigned, sitting 
in New York, New York.  A transcript of the hearing has been 
added to the record.  The Board remanded the matter in June 
2007 in part to obtain a more current VA examination.

The veteran's representative argued in the October 2008 
appellate brief that the veteran's statements, in particular 
an August 25, 2008 statement, constitute an inferred claim 
for TDIU.  The Board notes that the veteran's service-
connected disabilities are diabetes mellitus, rated 40 
percent disabling; PTSD, rated 30 percent disabling; and 
residuals of fragment wound, right eye surface, 0 percent 
disabling; and that his combined evaluation is 60 percent.  
As the only issue on appeal is the evaluation of the service-
connected PTSD, the veteran has other service connected 
disabilities, and the RO has not addressed whether the 
veteran's service connected disabilities prevent him from 
securing or following a substantially gainful occupation, the 
Board refers this matter to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD has manifested symptoms that most nearly 
approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as:  depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's claim that the severity of 
his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 30 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 50 percent rating on the basis of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Following his claim for an increased rating in April 2004, 
the veteran underwent a VA examination in July 2004.  At the 
time, the veteran was working part-time at a golf course 
without any problems.  He socialized with five or six friends 
regularly.  The examiner indicated that his marital problems 
were largely resolved as a result of counselling.  The 
veteran reported suffering nightmares three times per week 
and insomnia that caused him to be fatigued during the day.  
The examiner noted mild social withdrawal, mildly impaired 
concentration, and an occasionally depressed mood.  There 
were no hallucinations, suicidal or homicidal ideation, and 
he was alert in all spheres.  The examiner assigned a GAF 
score of 60 and reported a range of 53 to 60 in the past 
year.

The veteran testified at a Board hearing in January 2007.  
The testimony emphasized the veteran's difficulty in 
understanding instructions to complete complex tasks, 
difficulty in remembering appointments, and impulse control 
problems relating to confrontations with neighbors.  He 
reported the termination of his part-time golf course job two 
years prior due to complications of diabetes.

The veteran underwent another VA examination for his PTSD in 
July 2008.  The examiner commented that the veteran was 
somewhat more socially withdrawn since his last examination.  
He no longer plays golf and sees his golf friends less often.  
He described his relationship with his wife as friendly and 
stable but distant.  His mood was mildly dysphoric and his 
affect was congruent with thought content but constricted.  
The examiner deemed his attention and concentration to be 
adequate for purposes of the examination but noted the 
veteran's reports of forgetfulness.  He worked sporadically 
as a pallbearer but was let go after missing two dates.  The 
veteran has been frequently depressed and had occasional 
passive suicidal ideation but no intent or plan.  The 
frequency of his nightmares and intrusive memories continue 
to occur three times per week, and he continues to suffer 
insomnia.  The examiner assigned a GAF score of 55 and 
reported a range of 55 to 60 in the past year.

The Board finds that the veteran has exhibited the range of 
social and occupational impairment that locates him in the 30 
percent level of the rating schedule.  The July 2008 VA 
examiner attributed some of his worsening symptoms such as 
depressive mood and passive suicidal ideation to adjustment 
disorder which set in after he quit working at the golf 
course.  Even assuming all of his psychiatric symptoms are 
due to PTSD, the veteran does not meet the next higher rating 
of 50 percent because he does not suffer the more severe 
symptoms such as panic attacks.  Also, GAF scores have 
consistently been in the 53 to 60 range, which correlates to 
moderate symptoms.

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (1994).  


The RO's June 2004 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in March 2006, followed 
by a subsequent supplemental statement of the case.  Thus, 
the Board concludes there was no prejudice to the veteran in 
the timing of this notice.  To whatever extent Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concerning the specific 
notice to be given in claims for increase, requires more 
extensive notice, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual notice of those 
criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.  


ORDER

Entitlement to an increased disability evaluation for PTSD is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


